Citation Nr: 1143129	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1969 to August 1973 and had subsequent service in the U.S. Navy Reserve and U.S. Coast Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified at a hearing before an RO Decision Review Officer (DRO) in June 2009 and at a Travel Board hearing before the undersigned Veterans Law Judge in March 2010.  Transcripts of both hearings are associated with the claims file.   

When this case was most recently before the Board in January 2011, it was remanded for evidentiary development.  It has since returned to the Board for further appellate action.


REMAND

The Veteran contends that his bilateral hearing loss disability warrants a compensable rating.  The record reflects that he was afforded VA examinations to determine the severity of the disability in July 2008, August 2009, and July 2010.  

The Board found that the reports of the aforementioned VA examinations were not in compliance with the United States Court of Appeals for Veterans Claims' holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), as the reports did not fully describe the functional effects caused by the Veteran's hearing loss disability, and remanded the case to afford the Veteran another VA examination.  

Pursuant to the most recent Board remand in January 2011, the Veteran was afforded another VA examination in March 2011.  

The Board finds that the March 2011 examination report does not comply with the holding in Martinak.  

In this regard, the Board notes that the VA examiner stated that the disability had "significant" effects on his occupation, and she indicated that the Veteran reported having difficulty hearing some speech and environmental sounds without the use of amplification, assistive listening device, and/or communication strategies.  The examiner failed to provide her own description of the effects of the disability on the Veteran's daily activities and occupational functioning. 

The Court has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran's complete claims file should be forwarded to the VA examiner who performed the March 2011 VA examination for a complete review of the claims file and an addendum opinion.

Based on a review of the record, the examiner should prepare an addendum providing a full description of any effects of the disability on occupational functioning and daily activities.

The rationale for all opinions expressed must be provided.

If the March 2011 VA examiner is not available, the claims file should be provided to and reviewed by another examiner who should provide the required opinion with the supporting rationale.  

Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board, if so indicated, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

